 50DECISIONSOF NATIONALLABOR RELATIONS BOARDLocal 825,International Union of Operating Engi-neers,AFL-CIO,andDaniel F. Flynn and Associ-ated General Contractors of New Jersey, Party tothe Contract.Case 22-CB-1612December 7, 1970DECISION AND ORDERBY MEMBERS FANNING, BROWN, AND JENKINSOn June 23, 1970, Trial Examiner Lloyd S.Greenidge issued his Decision in the above-entitledproceeding, finding that the Respondent had notengaged in any unfair labor practices in violation oftheNational Labor Relations Act, as amended, asalleged in the complaint, and recommending that thecomplaint be dismissed in its entirety. Thereafter, theGeneral Counsel filed exceptions to the Trial Examin-er's Decision and a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itspowers in connection with this case to a three-memberpanel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered the TrialExaminer's Decision, the exceptions and briefs, andthe entire record in the case, and hereby adopts thefindings, conclusions, and recommendations of theTrial Examiner.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board hereby orders that the complaintherein be, and it hereby is, dismissed in its entirety.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASELLOYD S.GREENIDGE,TrialExaminer:Thisproceeding,with all parties represented,was heardon April 29 and May5, 1970,atNewark,New Jersey,on the complaint of theGeneral Counsel issued on February20, 1970,1and answerof Local 825,InternationalUnionof Operating Engineers,AFL-CIO,herein called the Respondent or Union.In issueis the question whether the Respondent,in violation ofSection 8(bxl)(A) and (2) of the National Labor RelationsAct, as amended,herein calledthe Act,failed and refusedIThe complaint is based on a charge filed on January 5, 1970, a copy ofwhich was duly served on the Respondent by registered mail on the sameday2Unless otherwise indicated, the findings in this section are based onexhibits and credited testimony which is either admitted or undisputed3Although the expiration date of the contract is June 30, 1968 (beforeto refer Daniel F. Flynn for employment by employer-members of Associated General Contractors of New Jerseyorother employers because he had announced hiscandidacy for president-business manager of the Respon-dent. Briefs were received from the General Counsel andthe Respondent.Upon the entire record, and from my observation of thedemeanor of the witnesses, and with due considerationbeing given to the arguments advanced by the parties, Imake the following:FINDINGS OF FACT1.JURISDICTIONAt all material times, Respondent has been a party to acollective-bargaining contractwithAssociatedGeneralContractors of New Jersey (AGC), consisting of employersproviding and performing building and constructionservices valued in excess of $50,000 in interstate commerce.It is stipulated, and I find, that AGC is an employerengaged in commerce within the meaning of Section 2(6)and (7) of the Act.II.THE LABORORGANIZATION INVOLVEDIt is admitted,and I find,that the Respondent is a labororganization within the meaning of Section2(5) of the Act.III.THEALLEGED UNFAIR LABOR PRACTICESA.The Evidence 21.Respondent's hiring hallIn accordance with the terms of Respondent's collective-bargaining contract with AGC and other employers,3 theRespondent maintains a nondiscriminatory exclusive hiringhall for the referral of engineers, apprenticeengineers,firemen,ormaintenanceengineers.Under this hiringarrangement or practice, employers are required to directallmanpower requests to the Union and the Union, in turn,is obligated to refer job applicants on a nondiscriminatorybasis.A listing of referral considerations depending on theapplicant'semployment historywith the contractingemployers, qualifications, age, and residence is set forth inarticle I of the contract.It was stipulated and agreed that, at all material times, theforegoing referralprovisionsgoverned the hiring ofemployees in theengineertrade by employer members ofAGC. The unfair labor practice charge herein arose out ofRespondent's refusal toreferDanielF.Flynn foremployment under the circumstances detailed below.2.The refusal to refer FlynnFlynn,acrane operator, has been a member ofRespondent since about 1942 and,from that year untilthe events here in issue),the contract provides that it "shall continue inforce and effect automatically from year to year thereafter unless eitherparty serves notice of termination sixty(60) days prior to the expirationdate " All parties stipulated that the hiring hall provision contained thereinwas operative at all times material187 NLRB No. 6 LOCAL 825, OPERATING ENGINEERS511955, used thefacilitiesof Respondent's hiring hall for jobreferralswithout incident. In 1955, Flynn started a cranerental businessknown as Colonial Equipment Companybut, 8 years later, the company went out of business.Shortly thereafter, Flynn returned to the hiring hall and wasroutinely dispatched to available jobs. In 1961, Flynnbegan anothercrane rentalventure, this time under thenameof Oscar Leasing, Inc.4 Oscar Leasing continued inbusiness untilJune 1969 when it, too, ceased operations, theconsequencesof which are here in dispute.About mid-July 1969,5 Flynn telephoned the hiring hall,advised one Robert McKay that he was looking foremployment, and requested that his name be placed on theout-of-work list.McKay told Flynn that he would have tosee PeterW. Weber, Respondent's president and businessmanager,before he (McKay) could put his name on the list.About 1 week later, Flynn again called the hiring hall andonce morerequested that hisnamebe added to the list. Likebefore,McKay told him this could not be done but gave noreasonor explanation for hisrefusalto comply with therequest.6On August 28, 1969, Flynn sent twolettersto the Union,copies of each to Peter W. Weber and others. In one, hestated:I,Daniel F. Flynn, am a paid up member of Local825A, book register number 345129, classification ofengineer,dated, January 5, 1942. On July 28, 1969 Irequested that my name be included on the out of worklist and was informed on August 5, 1969 that my namewould not be put on the list for out of work members. Inow take this opportunity of making the foregoing factsa matterof record.In theother, Flynn advised:I,Daniel F. Flynn, am a member of Local 825A, 4Fleming Avenue, Newark, N.J., book register number345129, dated January 5, 1942.I take this opportunity to state I will be a candidatefor the office of President-BusinessManager of Local825A, B and C at the next election of that same local.There is no evidence of a response to either communicationalthough receipt of both was acknowledged.Sometimein September, Flynn appeared in the Board'sRegional Office for the purpose of filing a charge againsttheUnion. In the course of an interview with a Boardagent, someone called the Union's office and Flynn talkedtoMcKay. Shortly thereafter, Flynn went to the hiring halland filled out a registration card provided by McKay.At a membershipmeetinginOctober, Flynn informedthe group of the letter to the Union in which he hadannouncedhis candidacy for office. Later during themeeting,PresidentWeber told Flynn that it is a policy of4Flynn holds the title of vice president in this company.5Unless otherwise stated, all dates hereinafter are in 1969.8Respondentobjected to the introduction of statements attributed toMcKay on the ground that he was not shown to be an agent of theRespondent whose statementsare binding on it. Flynn testified, crediblyand without contradiction, that he has known McKay for 15 to 18 years;thatMcKay is responsible for dispatching applicants to jobs; and that,while in businessfor himself from 1961 to 1969, he had obtained more than100 employeeson referralsfrom McKay. McKay was not called as awitness andthe failure to call him was not explained. In dispatching orrefusingto dispatch job applicants, McKay is acting within the scope of hisapparent authority. Further, since he has performed these duties for athe Union not to refer contractors and, for this reason, theUnion would not refer Flynn. The Union's position wasrestated to Flynn at union meetings in November andDecember.? It does not appear that, at any of the meetings,Flynn challenged the asserted reason for the refusal to referhim.On February 11, the Union sent Flynn a letter which readas follows:With respect to your recent application to utilize theservices of the Local Union's Hiring Hall, please beadvised that the records of the Local Union establishthat you have beenengagedin the contracting businessfor several years and have not utilized our servicesduring the period of time.In order to bring our records up to date on yourpresent status and to consider your applicationproperly, it is requested that you bring to the attentionof the Executive Board, all information pertinent toyour present status. As you are aware, persons who arecontractors have not, under well established LocalUnion policy, been permitted to utilize the services ofthe Local Union, more particularly the referral system.However, if a bona fide employee, the Local Union,consistentwith its obligations under Law, has main-tained and will maintain a referral system for their use.The nextmeetingof the Executive Board isscheduled to take place on Friday, February 13, 1970 at1:30PM at the Union's Welfare Offices at 1100McCarter Highway, Newark, N.J. In order to permityou the opportunity to attend that meeting, if you sodesire, this letter is being sent Special Delivery toexpedite its receipt.If you are unable to appear, or present your positionto the Executive Board by that time, the next regularlyscheduledmeetingof the Executive Board will takeplace sometime in the second week of March, 1970.Flynn accepted the invitation and appeared before theexecutive board on February 13. During the meeting, JohnYanuzzi, the Union's vice president, asked Flynn whetherhe was still in the contractingbusinessand he replied in thenegative.After this, Jack Pierson, a business agent andmember of the executive board, queried Flynn as to thecurrent status of his company and Flynn retorted,according to Flynn, that it was defunct but had not beendissolved. Yanuzzi recalled Flynn's responseto be that hewas not sure that the company had been dissolved. Aboutthispoint someone inquired whether Flynn had anyequipment and he said no. Flynn explained at the hearingthat the equipment was repossessed in the spring of 1969,apparently, for nonpayment of the notes thereon. Thenumber of years,members andapplicants alike have reasonablecause tobelieve that he, in fact,possessesauthority to act for the Respondent in thismanner.Accordingly,overruling the objection, I find that,at all materialtimes,McKay hasbeen and is an agentof theRespondentwithin themeaning ofSec. 2(13) of the Act. SeeLocal 825,InternationalBrotherhoodof Operating Engineers, AFL-CIO (Carleton Brothers Company),131 NLRB452, 457, In. 4.rFlynn was employed as an ironworker from mid-Augustuntil aboutOctober 13when he sustainedan injury tohis right leg.SinceDecember,he has collected unemploymentinsurance and has filed a claim forworkmen's compensation. 52DECISIONSOF NATIONALLABOR RELATIONS BOARDexecutiveboard deliberated for a while and then someonetold Flynn that he would be notified of its decision.By letter dated February 17, the Union advised Flynn asfollows:The Executive Board has reviewed your positionconcerningyour present status and has concluded that,based upon all the evidence submitted to it both by youand by its investigation, that you are still in theContractingbusiness.At the hearing, Flynn admitted that Oscar Leasing hasnot been dissolved under the laws of the State of NewJersey and that, during the period from July 1969 until early1970, checks were written against the account of thecompany.8 Further, he acknowledged that Oscar Leasinghas a 3-year collective agreement with the Union which isstill ineffect.Section 5,article 1,of the collective-bargaining contractunder discussion affords "any workman on the employ-ment list," aggrieved by an exclusion from a job referral,the right to appeal the exclusion to ajoint board. Acceptingfor the purpose of discussion only Flynn's contention thatas a memberof the Union he was entitled to a referralunder the terms of the contract, admittedly Flynn did notseek a review of the executive board's decision by an appealto the joint board.3.Concluding findingsUnder settled authority, a union which undertakes tooperate an exclusive hiring hall established by contract orother arrangementviolates Section 8(b)(2) and (1)(A) of theAct if it refuses to refer a job applicant for employment forreasons relatedto his union or concerted activities.Local357, International Brotherhood of Teamsters (Los Angeles-Seattle Motor Express) v. N.L.R.B.,365 U.S. 667;Local269,InternationalBrotherhood of Electrical Workers, AFL-CIO(Mercer County Division, etc., National Electrical Contrac-tors Association),149NLRB 768, enfd. 357 F.2d 51, 55(C.A. 3);International Brotherhood of ElectricalWorkers,Local Union 340, AFL-CIO (Walsh Construction Company),131 NLRB 260, enfd. 301 F.2d 824 (C.A. 9). It is also wellestablished that the activities of employees to oust anincumbent union leader and elect a new officer in a unionelection areconcerted activities protected by Section 7 oftheAct.Local 138,InternationalUnion of OperatingEngineers,AFL-CIO (A. Cestone Co.),118NLRB 669,enfd. 254 F.2d 958 (C.A. 2);Falstaff Brewing Corporation,128 NLRB 294, 305, enfd. 301 F.2d 216 (C.A. 8).The complaintalleges,and the answer denies, that, fromon or about September 9, 1969, Respondent failed andrefused to refer Flynn for employment by employer-members ofAGC or other employers because he had"announced his candidacy for President-BusinessManagerof Respondent" and for "other reasons than his failure totender periodic dues and initiation fees pursuant to anagreementin conformity with the provisions of Section8(a)(3)and 8(f) of the Act." Prior to the hearing,Respondent moved for a bill of particulars demanding,inter alia,that it be furnished information with respect tothe"otherreasons" allegedinparagraph 15 of thecomplaint to have been a basis for the refusal to refer. Byorder dated March 12, 1970, Trial Examiner Charles W.Schneider directed the General Counsel to furnish theRespondenta statementof the "otherreasons." In responsethereto, the General Counsel, on or about March 13, 1970,advised the Respondent that "the otherreasons" referred toin the aforementioned paragraph "are presently unknown"and, at the hearing, he announced that "we do not know orhave any present knowledge of the other reasons." Inessence, then, the General Counsel contends that Respon-dent's refusal to refer Flynn, as required by the contractualhiring hall provision, was motivated by its resentment of hisintraunion political activities and that, for this reason,Respondent violated Section 8(b)(2) and (l)(A) of the Act.Obviously with this posture ofthe issueand on this point, itisunnecessary to show that a job was open at the timeFlynn requested referral for a discrimination may beinferred where it is clear that the Union's attitude towardan applicant would make reapplication, when work becameavailable,a futile gesture.N. L. R. B. v. Local 803, Interna-tionalBrotherhood of Boilermakers, etc. (Harbor ShipMaintenanceCo.), 218 F.2d 299, 302 (C.A. 3);N.L.R.B. v.The Lumus Company,210 F.2d 377, 380-381 (C.A. 5). IfRespondent's failure or refusal to refer Flynn was due tothe exercise of protected concerted activities, a violation ofthe Act is established.The record shows that Flynn, a member of long standingin the Union, actively sought to replace Peter W. Weber aspresident-business manager of Local 825. His intention wasfirst expressed in a letter to the Union dated August 28 andthen voiced at a unionmeeting inOctober. It is not withoutsignificance, however, that Flynn announced his candidacyabout 2 years in advance of the time when a vacancy wasdue to occur.9 He attributed the timing to a belief that (a)the next election would be held in August 1970 and it wasnecessary to give notice of his intention 6 months inadvance thereof, and (b) the results of the last election areinconclusive as they are being contested in court. GrantedFlynn was mistaken in his belief about the year of the nextscheduled election, the fact is he made known his bid foroffice about 6 months in advance of the date when adeclaration of intent could properly be filed even under hisinterpretation of the Union's constitutional requirements.10Further, reliance on a favorable outcome of a pendingcourt proceeding is hardly an adequate basis on which topredicate a present campaign. The inadequacy of theexplanations advanced by Flynn for the timing of theannouncement reflects adversely on the motive for hisaction.Respondent readily acknowledged receipt of the twoaforementioned letters from Flynn, one of which notifiedthe Union of his candidacy. While it is clear, and I find,that Peter Weber was aware of Flynn's intraunion politicalactivities, there is no showing that Flynn incurred Weber'senmity as a result of such conduct. Indeed, there is no8One such check datedJuly 24,1969, in an amount of$2,000 andin August 1968.payable to cash,was endorsedby Flynn.According to Flynn, the money10According to Respondent's attorney,a notice of intent must be filedrepresents but a fraction of his total investment in the company.not sooner than 4 months before the date of a scheduled election.9Elections are held once every 3 years The last election was conducted LOCAL 825, OPERATINGENGINEERS53evidence that Flynn's activities were ever mentioned byWeber or any other union official.Coning now to the crucial question of the alleged failureand refusal to refer, the General Counsel contends, asaforestated, that Flynn was discriminated against becausehe announced his candidacy on August 28. The fact is,however, that Flynn was denied a referral before receipt ofthe announcement and on two separate occasions-one inJuly, the other in early August. That Flynn was denied areferral is conceded. In defense, Respondent contends that,at all material times, it was motivated by a reasonable beliefthat Flynn was an independent contractor and not anemployee and, therefore, that the rights guaranteed toemployees in Section 7 of the Act were not available to him.In this regard, Respondent points to the fact that,intermittently over a period of about 14 years, Flynn hasbeen engaged in business for himself. Further, it iscontended that, during the 8-year period immediatelypreceding his initial request for a referral in July 1969,Flynn had requested and obtained from the hiring hallmore than 100 workmen for employment in his businessand that, currently, he has a collective agreement with theUnion. Respondent also contends that the invitation toFlynn to attend the February 11 meeting of the executiveboard was a good-faith attempt by the Union to ascertainhispresent status in order for it to rule fairly on hisapplication to use the hiring hall. In explaining theexecutive board's decision, Yanuzzi testified that Flynnshould have known whether he was in or out of businessand his uncertainty about his status was a factor in thedecision to apply the Union's policy of not referringcontractors to him.ii Flynn argues, however, that he andother individuals were referred at times when they operatedas contractors. There is no merit in the argument. As to theUnion's alleged referrals of Flynn, Flynn admitted that hedid not personally appear in the hiring hall during the 8-year period prior to September 1969, and that the referralsto which he alludes were no more than instances when theUnion acquiesced in notices from Flynn that he wouldperform certain jobs himself on his own equipment. And, asto the alleged referrals of other contractors, not one wascalled to testify nor was the absence of a witness accountedfor.In view of the foregoing and the record as a whole, I amled to the conclusion that Respondent's refusal to referFlynn was not discriminatorily motivated by the fact that11Flynn's assertion that he told the executive board his company hadnot been dissolved serves to reinforce its ultimate conclusion12Miranda Fuel Company, Inc,140 NLRB 181, enforcement denied 326F 2d 172 (C A 2)13 SeeLocal Union No 18, International Union of Operating Engineers,AFL-CIO, and its Agent, George E Miller (Ohio Pipe Line Constructionhe had announced his candidacy. Quite to the contrary, theevidence shows that Flynn was denied a referral before hemade known his intention to run for office and that theannouncement itself was greeted with stoic forbearance.Nor is the evidence sufficient to support a finding thatFlynnwas not referred for "unfair or irrelevant orinvidious" reasons within the principles enunciated by theBoard in theMirandadecision.12 The most that can be saidisthatRespondent deliberately refused to refer Flynn.However, the refusal was prompted by an honest andreasonable belief that Flynn was outside the bargainingunit and, consequently, that there was no legal obligation torefer him.13 That Respondent may have been mistaken inbelieving that Flynn was still a contractor is not determina-tive, absent a showing-not present here-that the actiontaken against him was arbitrary and without a lawfulpurpose.14 As Justice Burton aptly said inFord Motor Co. v.Huffman:15A wide range of reasonableness must be allowed astatutory bargaining representative in serving the unit itrepresents, subject always to complete good faith andhonesty of purpose in the exercise of its discretion.In short, I find that the Respondent refused to referFlynn from the hiring hall for a legitimate union purpose; 16namely, a desire to limit referrals to individuals who areemployees under the Act. It follows, and I further find andconclude, thatRespondent did not violateSection8(b)(1)(A) or (2) of the Act. Accordingly,Ishall re-commend that the complaint be dismissed in its entirety.CONCLUSIONS OF LAW1.Associated General Contractors of New Jersey isengaged in commerce and the Unionis a labor organiza-tion, all within themeaning ofthe Act.2.The General Counsel has failed to establish by apreponderance of the evidence that the Respondent hasengaged in or is engagingin the unfair labor practicesalleged in thecomplaint.RECOMMENDED ORDEROn the basis of the foregoing findings of fact andconclusions of law,and on the entire record in the case, Irecommend that the complaint herein be dismissed in itsentirety.Company)144 NLRB 1365, 1368.14MirandaFuel Company,Inc, supra's 345 U S 330, 33816Local 357,International Brotherhood of Teamsters(Los Angeles-SeattleMotor Express) v. N L R.B, supra